Citation Nr: 1717563	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-24 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to October 29, 2014 for depressive disorder not otherwise specified (NOS) associated with service-connected lumbar myositis. 

2.  Entitlement to a rating in excess of 50 percent from October 29, 2014 for depressive disorder NOS associated with service-connected lumbar myositis.

3.  Entitlement to a rating in excess of 20 percent prior to December 4, 2012 for lumbar myositis, claimed as back pain.

4.  Entitlement to a rating in excess of 40 percent from December 4, 2012 for lumbar myositis, claimed as back pain.

5.  Entitlement to a rating in excess of 20 percent for the service-connected left shoulder rotator cuff tendonitis, claimed as left shoulder pain (minor).

6.  Entitlement to a rating in excess of 10 percent for left hip trochanteric bursitis, claimed as left hip pain.
7.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1986 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.
 
The August 2008 rating decision continued a 10 percent rating for depressive disorder, 20 percent disability rating for lumbar myositis, 10 percent rating for left hip trochanteric bursitis, and the 10 percent rating for left shoulder rotator cuff tendonitis.  

The Veteran filed a Notice of Disagreement (NOD) in March 2009 disputing only the 10 percent rating for depressive disorder.  The RO issued a statement of the case (SOC) in May 2010, and in a May 2010 rating decision, the RO assigned a 30 percent rating for depressive disorder from May 8, 2008.  The Veteran then filed a VA Form 9 in June 2010, and in a November 2014 rating decision, the RO increased the rating to 50 percent effective October 29, 2014. 

In April 2010 the Veteran filed an increased rating claim for his service-connected lumbar myositis, left hip trochanteric bursitis, and left shoulder rotator cuff tendonitis.  He also filed a claim of entitlement to a total disability rating based on individual unemployability.  In the June 2011 rating decision currently on appeal, the RO denied the Veteran's TDIU claim and continued the 20 percent rating for the Veteran's back disability, the 10 percent rating for the Veteran's left shoulder disability, and the 10 percent rating for the left hip disability. The Veteran appealed the determination.  In a September 2012 rating decision, the RO increased the evaluation for the Veteran's left shoulder disability to 20 percent effective November 5, 2009.  A March 2014 rating decision increased the evaluation of the Veteran's back disability to 40 percent effective December 4, 2012.  

The Veteran has not expressed satisfaction with the ratings assigned for any of the periods on appeal; therefore, the issues have been characterized to reflect that "staged" ratings are assigned, and that each stage remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to service connection for sleep apnea and diabetes mellitus have been raised by the record in a May 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).


Medical treatment records furnished by the Social Security Administration reveal medical treatment records from Dr. Jorge L. Dávíla Vélez and Dr. Elvira Giambartolomei.  A remand is warranted to obtain a translation of these documents into English.  

In addition, the Veteran continually indicates that the symptoms of his service- connected depressive disorder, and back, left shoulder, and left hip disabilities have worsened since his October 2014 VA examination.  See March 2016 Appellate Brief; October 2016 Appellate Brief.  VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, new VA examinations to assess the current severity of his disabilities are warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

Furthermore, the most recent VA treatment records of record are from November 2014.  In addition, a May 2017 letter from the Veteran's representative indicates that the Veteran underwent an additional surgical procedure on his left shoulder.  Therefore, any outstanding VA and private medical treatment records, to include records regarding the Veteran's left shoulder surgery, should also be associated with the record. 

Finally, in the September 2012 VA Form 9, the Veteran checked the box indicating that he does not want a hearing.  However, the Veteran wrote "grant [TDIU] or else schedule a hearing."  The Board sent a letter to the Veteran's representative requesting clarification as to whether or not the Veteran wanted to participate in a Board hearing.  In a May 2017 letter, the Veteran's representative requested that the Board also direct the AOJ to seek written clarification from the Veteran as to whether or not the Veteran wants to participate in a Board hearing.  Thus, the RO should send the Veteran an additional hearing letter.   


Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VA medical center since November 2014, to include records regarding surgical treatment for his left shoulder.  The evidence obtained, if any, should be associated with the claims file.   

2.  Obtain English language translation for the medical treatment records from Dr. Jorge L. Dávíla Vélez and Dr. Elvira Giambartolomei that were furnished by SSA.  These English translations should be associated with copies of the Spanish originals so that the Board can determine that all necessary translations have been obtained.

3.  Send a letter to the Veteran asking him if he wants a Board hearing.  Include in the letter that if he does not respond, VA will assume he does not want a hearing.   

4.  After completion of the above development, schedule the Veteran for the necessary joint, spine, and psychiatric examinations with the appropriate examiner(s) to determine the nature and severity of his service-connected depressive disorder, lumbar myositis, left hip trochanteric bursitis, and left shoulder rotator cuff tendonitis.   

6.  Then, readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







